Per Curiam.
This is an action brought by the plaintiff to set aside the sale of a mining claim made by the county of Ferry to enforce the payment of delinquent taxes. The assignments of error made by the appellant question the sufficiency of the summons by which the appellant was sought to he brought into court in the tax foreclosure proceeding and the sufficiency of the record as to notice of the tax foreclosure sale. The proceeding questioned was a general tax foreclosure proceeding in which the county of Ferry foreclosed in one action all of the delinquency certificates that had been issued to the county. The questions presented were before us in the case of Old Republic Min. Co. v. Ferry County, ante p. 600, 125 Pac. 1018, where they were passed on adversely to the contentions made by the appellant. On the authority of that case, the present case will stand affirmed.